Citation Nr: 1637247	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to a compensable disability rating prior to March 24, 2015 and a disability rating in excess of 10 percent as of March 24, 2015 for scar of the left shoulder.

6.  Entitlement to a disability rating in excess of 30 percent for service-connected left rotator cuff tendonitis.




REPRESENTATION

Appellant represented by:	Lecia Wade, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and rating decisions dated in May 2009 and March 2010 by the VARO in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The Board remanded these matters in January 2015 to the RO for further development.  Thereafter, the RO continued the denial of each claim as reflected in the February 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The RO granted entitlement to a TDIU, effective February 2010, in a February 2016 rating decision.  As this is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The issues of entitlement to service connection for a left eye disorder and skin disorder and entitlement to an increased disability rating for his service-connected left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385.  

2. The preponderance of the evidence shows that the Veteran's current tinnitus is not related to active military service.

3.  The preponderance of the evidence shows that prior to March 24, 2015, the Veteran's scar of the left shoulder was superficial, encompasses an area less than 144 square inches (929 square centimeters), was not unstable or painful on examination and did not result in limitation of function of the left shoulder.

4.  The preponderance of the evidence shows that as of March 24, 2015, the Veteran's scar of the left shoulder was superficial and did not result in limitation of function of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a compensable disability rating for service-connected scar of the left shoulder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

4.  The criteria for a compensable disability rating prior to March 24, 2015 and a disability rating in excess of 10 percent as of March 24, 2015 for scar of the left shoulder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated in July 2008 and December 2009 notified the Veteran regarding the type of evidence necessary to establish his claims.  The July 2008 letter informed the Veteran that the evidence must show that his service-connected scar of the left shoulder increased in severity.  The December 2009 letter instructed the Veteran on how to establish service connection for hearing loss and tinnitus.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, lay statements from the Veteran, VA examinations dated in August 2008, November 2011, and March 2015, and a transcript of the October 2014 Board hearing.

The Veteran was provided with a VA examination in March 2015 for his service connection claims for hearing loss and tinnitus.  The examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and determined that the Veteran had a diagnosis of tinnitus, but the audiometry results revealed that the Veteran had normal hearing in both ears.  The examiner provided a medical opinion with a clear explanation.  Thus, the March 2015 VA examination is adequate for adjudication purposes.

The VA examination reports dated in August 2008, November 2011, and March 2015 reflect that the examiners obtained an oral history from the Veteran of his symptoms of scar of the left shoulder and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  The March 2015 VA examination report shows that the examiner reviewed the claims file as part of his evaluation.  However, it is unclear whether the August 2008 and November 2011 VA examiners reviewed the claims file as part of the examinations.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner. See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiners were aware of the pertinent history of the Veteran's left shoulder scar based on the Veteran's statements during the examinations.  As such, the Board finds the VA examinations are adequate for rating purposes. 

These issues were previously remanded in January 2015 to obtain any outstanding VA or private treatment records and to provide the Veteran a VA examination.  VA treatment records from October 2002 to February 2016 were associated with the claims file in February 2016.  The claims file also contains additional private treatment records.  The Veteran was provided with VA examinations in March 2015 to evaluate the Veteran's service connection claims for hearing loss and tinnitus and to evaluate the current severity of the Veteran's service-connected left shoulder scars.  The examiners addressed the issues raised in the Board remand.  Accordingly, the Board finds that there has been substantial compliance with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.


II.  Criteria and Analysis for Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in November 2009.  The Veteran contends that his current hearing loss is related to acoustic trauma during active military service and from the Air National Guard where he served from 1982 to 1995.  See November 2009 statement in support of claim.  He explained that in the Army he was stationed at Fort Campbell and worked in a helicopter hanger, which was located near the flight line.  He worked in munition storage in the Air National Guard requiring him to be exposed to loud noises such as munitions and delivering munitions to the flight line around jet engines.  He also asserts that his hearing loss is related to loud noise exposure from field training and exercises during active military service.  See Hearing Transcript at 14.

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination in March 2015.  The examination reveals that pure tone thresholds in the right ear were 10 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz.  The pure tone thresholds for the left ear were 15 dB at 500 Hz, 20 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz, and 15 dB at 4000 Hz.  The examiner determined that the results were valid for rating purposes.  The examiner determined that the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, ect. that made combined use of puretone average and word recognition scores inappropriate.  The examiner concluded that the Veteran had normal hearing in both ears.  There are no other audiological evaluations in the record that show the Veteran meets VA regulations of a hearing loss disability.  Thus, the medical evidence of record shows that the Veteran's hearing impairment does not meet the definition of a current hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting a current bilateral hearing loss disability consists of the lay statements from the Veteran.  The Veteran contends that he has hearing loss due to loud noise exposure during active military service.  See November 2014 Hearing Transcript at 14.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that the Veteran is not competent to state that he meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  

Tinnitus

The Veteran contends that he currently has tinnitus that is related to acoustic trauma during active military service and from the Air National Guard where he served from 1982 to 1995.  See November 2009 statement in support of claim.  He explained that in the Army he was stationed at Fort Campbell and worked in a helicopter hanger, which was located near the flight line.  He worked in munition storage in the Air National Guard requiring him to be exposed to loud noises such as munitions and delivering munitions to the flight line around jet engines.  He also claims that his tinnitus is related to loud noise exposure from field training and exercises during active military service.  See Hearing Transcript at 14.

The medical evidence of record establishes that the Veteran currently has tinnitus.  In this regard, VA treatment records show that the Veteran has a current diagnosis of tinnitus.  Further, the VA examiner in March 2015 provided a diagnosis of tinnitus.  

The Veteran contends that he injured his ears during active military service due to loud noise exposure during field exercises.  The Veteran's DD Form 214 shows that his military occupational specialty was clerk typist and auto repair parts specialist.   The Veteran's military occupational specialty is not consistent with being exposed to loud noise.  However, the Veteran's DD Form 214 also reflects that he received the Expert Badge M-16.  Thus, there is evidence that the Veteran was exposed to loud noise during active military service. 

The Veteran does not contend and the evidence does not otherwise show that his tinnitus began during military service.  In this regard, the Veteran's service treatment records do not reveal that the Veteran had complained of or sought treatment for tinnitus or symptoms of tinnitus during active military service.  The June 1976 separation examination shows that the Veteran's ears were evaluated as normal.  Periodic examinations conducted by the Georgia Army National Guard dated in August 1982, July 1986, April 1990, and February 1995 reveal that the Veteran denied experiencing ear trouble and hearing loss.  During the March 2015 VA examination, the Veteran reported a gradual onset of tinnitus that was first noted in 1982 and becoming problematic and constant in 2005.  Thus, there is no evidence or allegation of tinnitus being present during active duty, or continuity of symptomatology since service. 

With respect to whether the Veteran's tinnitus, initially demonstrated years after service, is etiologically related to noise exposure during active military service, the Veteran was provided with a VA examination in March 2015.  The examiner determined that it is less likely than not the Veteran's current tinnitus is caused by or the result of military noise exposure.  She explained that the Veteran reported bothersome tinnitus around 2005 after which time he sought care in the audiology clinic at a VA Medical Center.  He served as a clerk typist in the Army from 1973-1976 with no acoustic trauma and no hearing loss.  The Institute of Medicine (2006) stated that there was insufficient basis to include that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Due to the twenty plus year time between active duty and the onset of tinnitus, it is less likely than not caused by military noise exposure.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record, including the Veteran's lay statements and medical literature.  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's tinnitus is related to active military service. 

The Veteran contends that his tinnitus is related to military service.  The Board notes that lay evidence can serve to support a claim for service connection; however, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's tinnitus is not related to his active military service. 

Based on the foregoing, the Board finds that the record does not contain any competent medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to active military service or any evidence indicating a continuity of symptoms since military service.  Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.

III.  Criteria and Analysis for Increased Rating Claim

The RO received the Veteran's increased rating claim for left shoulder scar in March 2008.  He contends that his disability has become worse since it was last evaluated.  

During the course of the appeal, the Veteran's scar of the left shoulder has been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, both of which evaluate skin disorders manifested by scars.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his increased rating claim for scar of the left shoulder in March 2008, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  Diagnostic Code 7804 provides that superficial scars that are painful on examination warrant a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Prior to March 24, 2015

A VA examination conducted in August 2008 reveals that there was a level scar present at the arthroscopic surgery scars time three measuring about 1 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, and abnormal texture.

A November 2011 VA examination shows that there was a superficial scar with no underlying tissue damage located on the Veteran's left shoulder.  The scar was nonlinear and its shape was an oval with a calculated area of 1 square centimeter.  The entire scar measured 1 cm by 1 cm.  The examiner documented that the scar was not painful on examination.  There was no skin breakdown, inflammation, edema, or keloid formation.  There was no disfigurement and it did not limit the Veteran's motion.  The examiner also determined that there was no limitation of function due to the scar.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's scar did not result in limitation of motion or function of the left shoulder prior to March 24, 2015.  Furthermore, the medical evidence of record shows that the Veteran's left shoulder scar was not painful or tender on examination.  Accordingly, the Veteran's left shoulder scar did not warrant a compensable disability rating prior to March 24, 2015 under Diagnostic Code 7804 for superficial scar that is painful on examination or Diagnostic Code 7805 for limitation of function of the left shoulder.  

The Board has considered whether the Veteran is entitlement to a compensable rating under other Diagnostic Codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar is not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  

A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  The evidence of record shows that the Veteran's left shoulder scar is not manifested by deep or limited motion of an area in excess of 6 square inches (39 square centimeters).  Although the Veteran's left shoulder scar is superficial and does not cause limited motion, it encompasses an area less than 144 square inches (929 square centimeters).  Furthermore, the evidence of record shows that the Veteran's left shoulder scar is not unstable.  Accordingly, the symptoms of the Veteran's left shoulder scar do not warrant a compensable disability rating under other potentially relevant diagnostic codes.



As of March 24, 2015

The Veteran was provided with a third VA examination in March 2015 to evaluate the current severity of his left shoulder scar.  The examiner noted that the Veteran had arthroscopic surgery of the left shoulder three times.  He also had injections into the left shoulder with minimal improvement.  The examiner determined that the Veteran had one painful scar on the left shoulder.  The description of the pain was that the scar itches.  The left shoulder was not unstable, with frequent loss of covering of the skin over the scar and there were no scars that were both painful and unstable.  The examiner documented that there were three linear scars and one superficial non-linear scar on top of the Veteran's left shoulder.  The length of the first linear scar was 1.5 cm by 1 cm.  The length of the second linear scar was 1 cm by .1 cm.  The length of the third linear scar was 1 cm by .2 cm.  The length and width of the superficial non-linear scar was 1.5 cm by 1 cm.  The approximate total area of the superficial non-liner scar on the left shoulder was 5 square centimeters.  There was no evidence of any deep non-linear scars.  The examiner determined that the scars did not result in limitation of function or manifest with any other physical findings, complications, conditions, signs, and/or symptoms (such as muscle or nerve damage).  The examiner also noted that the scars did not impact the Veteran's ability to work.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's left shoulder scars do not result in limitation of motion or function of the left shoulder.  Thus, the Veteran's left shoulder scars do not warrant a disability rating in excess of 10 percent under Diagnostic Code 7805 for limitation of function of the left shoulder.
  
The medical evidence reflects that the Veteran has one scar on the left shoulder that is considered painful.  Therefore, the Veteran's left shoulder scars more closely approximate the current 10 percent disability rating for a superficial scar that is painful on examination as of March 24, 2015.  This is the maximum disability rating allowed under Diagnostic Code 7804 (2008).  

The preponderance of the evidence also shows that the Veteran is not entitled to a disability rating in excess of 10 percent under other potentially applicable diagnostic code that evaluates scars.  In this regard, the Veteran does not have any deep scars that cause limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 disability.  There are no other potentially relevant diagnostic codes that evaluate scars or symptoms of the scars that provide a disability rating in excess of 10 percent.  

Based on the foregoing, a preponderance of the evidence is against a compensable disability rating for service-connected left shoulder scar prior to March 24, 2015 and in excess of 10 percent as of March 24, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding whether the Veteran's left shoulder scar should be referred for extraschedular consideration, according to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar of the left should with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the left shoulder scar has caused any interference with employment.  Furthermore, the medical record does not show that the Veteran's service-connected left shoulder scar has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability (TDIU) due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating.  In this particular case, however, the Veteran has not argued, and the record does not otherwise reflect, that his left shoulder scars render him unemployable, meaning incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  Accordingly, the Board concludes that a derivative claim for a TDIU has not been raised.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to a compensable disability rating prior to March 24, 2015 and a disability rating in excess of 10 percent as of March 24, 2015 for scar of the left shoulder is denied.


REMAND

With respect to the Veteran's service connection claim for a left eye disorder, he testified at the November 2014 Board hearing that while he was playing basketball in 1975 he was elbowed in the eye.  He asserts that this incident resulted in dry eye syndrome.  He explained that it always feels like there is trash in his eye or like he has something in his eyeball and it is irritated all of the time.  Private treatment received after the March 2015 VA examinations shows that the Veteran has been diagnosed with dry eye syndrome and he has been prescribed Restasis.  See August 2014 private treatment record.  The March 2015 VA examiner documented that the Veteran's eye lid margins and tear film coverage between blinks were within normal limits for both eyes.  The examiner did not discuss that the Veteran had been diagnosed with dry eye syndrome during the appeal period and he did not provide any opinion on whether this diagnosis is caused by or related to active military service to include the left eye injury during active military service.  Thus, the Veteran should be provided with a new VA examination and medical opinion.  

Regarding the Veteran's service connection claim for a skin disorder, the Veteran was provided with a VA examination in March 2015.  The examiner determined that the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that the Veteran's service treatment records document the Veteran was evaluated and treated for a rash on his neck in March 1974.  Apart from this entry, the record is silent until December 1997, more than 22 years after the first event.  Thus, the examiner concluded that it is less likely than not that his current skin condition was incurred during or caused by military service.  The examiner did not address the Veteran's pertinent and relevant lay statements that the onset of his rash was during active military service and he experienced recurrent symptoms of the rash from service to the present.  Thus, a remand is necessary to provide the Veteran with another examination and medical opinion.

With respect to the Veteran's increased rating claim for his left shoulder disability, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In this case, the findings of the left rotator cuff tendonitis documented in the most recent VA examination dated in March 2015 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, further examination is necessary prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  If the Veteran indicates that he has received private treatment for his disabilities on appeal, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination by an appropriate medical specialist for his service connection claim for residuals of a left eye injury.  The claims file, including a copy of this remand, must be made available to the examiners for review, and the examiners should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left eye disorder found on examination or diagnosed in the medical records to include the diagnosis of dry eye syndrome are at least as likely as not (i.e., a fifty percent or greater probability) related to or had its onset during the Veteran's active military service to include the documented in-service complaints of a left eye injury.  

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  The examiner is also requested to address the Veteran's statements regarding onset of symptoms in service with continuous or recurrent symptoms since service.

3. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination by an appropriate medical specialist with respect to his service connection claim for a skin disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any skin disorder (claimed as a rash) found on examination or diagnosed in the medical records is at least as likely as not (i.e., a fifty percent or greater probability) related to or had its onset during the Veteran's active military service to include the documented in-service complaints of a skin rash.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  The examiner is also requested to address the Veteran's statements regarding onset of symptoms in service with recurrent symptoms since service.

4. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner should provide the range of motion of the Veteran's left shoulder and comment on the degree of functional loss due such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

Range of motion of the left shoulder must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


